UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2826



CLAUDE HOSCH,

                                              Plaintiff - Appellant,

          versus

BANDAG, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-894-5-BR-2)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Claude Hosch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil complaint under 28 U.S.C. § 1915(e) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996). We have reviewed the record and the district court's opin-

ion and find that this appeal is frivolous. Accordingly, we dismiss

the appeal on the reasoning of the district court. Hosch v. Bandag,

No. CA-96-894-5-BR-2 (E.D.N.C. Dec. 6, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2